                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

DELROY T BOOTH,                         )
                                        )
                    Plaintiff,          )
                                        )
             v.                         )     Case No. 5:18-cv-00367-MTT-MSH
                                        )
WARDEN BOBBIT, et al.,                  )
                                        )
                    Defendants.         )


                                       ORDER

      Plaintiff, an inmate currently confined at Autry State Prison in Pelham,

Georgia, filed a complaint seeking relief under 42 U.S.C. § 1983. Pending before

the Court is Defendants Bobbitt and Farley’s motion for summary judgment (ECF

No. 40).    Defendants’ motion is granted.       Also pending is Plaintiff’s motion

requesting ruling on summary judgment (ECF No. 49). Plaintiff’s motion is denied.

                                  BACKGROUND

      Plaintiff’s claims arise from his confinement at Hays State Prison (“HSP”)

and Baldwin State Prison (“BSP”). Plaintiff alleges he was housed in protective

custody at HSP beginning in May 2016. Compl. 4, ECF No. 1. He filed a civil

rights complaint against HSP officials in March 2018. Id. at 3; see Complaint,

Booth v. Allen, No. 4:18-cv-69 (N.D. Ga. Apr. 10, 2018), ECF No. 2. He states

HSP officials transferred him to BSP on June 14, 2018, in retaliation for filing his

complaint. Compl. 3-4. Upon arriving at BSP, Plaintiff asked the BSP mental

health counselor to place him in protective custody because he believed prison

officials would “use inmates to retaliate against him” for filing his complaint. Id. at
4.   He contends the mental health counselor stated he would be placed in

protective custody. Id. Plaintiff avers he was placed in a “one-man holding cell,”

wrote a witness statement concerning his lawsuit, and handed the statement to

Defendant Farley. Id.

      According to Plaintiff, Defendant Farley then transferred him to a housing

unit run by Defendant Farley, placed him in a cell by himself, and wrote

“discontinue from [Administrative Crisis Unit]” on his cell assignment chart. Id. He

alleges Defendants Bobbitt and Farley and other BSP officials denied him “monthly

incentive meals,” telephone access, food and clothing orders, and holiday meals

based on his cell assignment. Id. at 5. When Plaintiff complained about these

deprivations, he contends Defendants told him “go to [general] population and you

will receive everything you are entitled to.” Id. He avers Defendants want him

housed in general population “so they can give word to [BSP] that [Plaintiff is] in

general population” to allow prisoners and officials to retaliate against him. Id.

      The Court received Plaintiff’s complaint (ECF No. 1) on October 4, 2018. He

raised claims against multiple BSP and Georgia Department of Corrections

(“GDOC”) officials.   See generally Compl. 2-8.       At this stage, only Plaintiff’s

retaliation claims against Defendants Bobbitt and Farley remain. R. & R. 8-14,

Nov. 20, 2018, ECF No. 7; Order 1-2, Jan. 7, 2019, ECF No. 13 (adopting report

and recommendation). Defendants moved for summary judgment (ECF No. 40)

on August 8, 2019. The Court received Plaintiff’s response (ECF No. 43) on

August 28, 2019. Defendants’ motion is ripe for review.


                                          2
                                   DISCUSSION

I.    Plaintiff’s Supplemental Claim

      The Court received Plaintiff’s motion in opposition to Defendants’ summary

judgment (ECF No. 37) on July 10, 2019. Although styled as a response to

Defendants’ motion for summary judgment (ECF No. 40), the Court construed

Plaintiff’s motion as a motion to supplement complaint because he raises new

factual allegations, asserting Defendant Bobbitt conspired to transfer him to GSP

and continues to have GSP officials threaten him and deprive him of benefits.

Order 2-5, Jan. 2, 2020, ECF No. 48; Mot. for Opp’n to Defs.’ Summ. J. 4-7, ECF

No. 37. The Court ordered Defendants to respond to these allegations on January

2, 2020. Order 5, ECF No. 48. Defendants timely responded (ECF No. 50) on

January 16, 2020. Resp. to Ct. Order 1-8, ECF No. 51.

      Defendants argue (1) the Court should conduct preliminary screening of

Plaintiff’s claims under 28 U.S.C. §§ 1915(e) and 1915A, (2) the Court should

construe Plaintiff’s motion as a response to Defendants’ motion for summary

judgment, and (3) Plaintiff’s claims are unsubstantiated. Id. at 3-8. Defendants

also assert that Plaintiff has raised his retaliatory transfer allegations against the

same defendants in another action pending before the U.S. District Court for the

Southern District of Georgia. Id. at 3; see Compl. at 1-8, Booth v. Bobbitt, No.

6:19-cv-00069 (S.D. Ga. July 19, 2019), ECF No. 1. “When a plaintiff files a

second complaint alleging the same cause of action as a prior, pending, related

action, the second complaint may be dismissed.” Oliney v. Gardner, 771 F.2d 856,


                                          3
859 (5th Cir. 1985) (citations omitted) (emphasis in original). “A district court

enjoys substantial discretion to manage its docket efficiently to avoid duplicate

litigation. Thus, a court may dismiss an action when a prior pending action has

been filed as long as the ‘controlling issues in the dismissed action will be

determined in the other lawsuit.’” Holliday v. City of Newington, No. 3:03-cv-1824,

2004 WL 717160, at *1 (D. Conn. Mar. 19, 2004) (quoting Charles Alan Wright,

Arthur R. Miller & Edward H. Cooper, 5C Federal Practice and Procedure § 1360

(3d ed.)); see also Hines v. Nazaire, 5:15-CV-421 (MTT), 2017 WL 1156740, at *1

n.2 (M.D. Ga. Mar. 28, 2017).

       Here, Plaintiff first raised his retaliatory transfer claim when he filed his

motion on July 4, 2019. 1 Plaintiff filed his complaint raising the same claim in the

Southern District of Georgia on July 19, 2019. Compl. at 1-8, Booth v. Bobbitt, No.

6:19-cv-00069 (S.D. Ga. July 19, 2019), ECF No. 1. Even though he filed his

motion with this Court before he filed his complaint with the Southern District of

Georgia, his claim was not pending in this Court until the Court granted his motion

to supplement on January 2, 2020. See Order 2-5, ECF No. 48; Fed. R. Civ. P.

15(d) (requiring leave of Court to supplement a pleading). Consequently, at the

time Plaintiff’s supplementary retaliatory transfer claim became pending in this



1  Although the Court did not receive Plaintiff’s motion until July 10, 2019, Plaintiff signed
the motion on July 4, 2019. “Under the prison mailbox rule, a pro se prisoner’s court filing
is deemed filed on the date it is delivered to prison authorities for mailing.” United States
v. Glover, 686 F.3d 1203, 1205 (11th Cir. 2012) (internal quotation marks omitted).
“Unless there is evidence to the contrary, like prison logs or other records, we assume
that a prisoner’s motion was delivered to prison authorities on the day he signed it.” Id.

                                              4
Court, his claim had been pending in the Southern District of Georgia for nearly six

months. Therefore, Plaintiff is barred from raising this claim in this Court because

he raised “the same cause of action as a prior, pending, related action” in the

Southern District of Georgia.      Oliney, 771 F.2d at 859.        Plaintiff’s claim is

dismissed.

II.   Defendants’ Motion for Summary Judgment

      Defendants argue they are entitled to summary judgment because they did

not retaliate against Plaintiff in violation of his First Amendment rights. Br. in Supp.

of Mot. for Summ. J. 2-6, ECF No. 40-1. Defendants’ motion is granted.

      A.     Summary Judgment Standard

      Summary judgment may be granted only “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). In determining whether a genuine

dispute of material fact exists to defeat a motion for summary judgment, the

evidence is viewed in the light most favorable to the party opposing summary

judgment, drawing all justifiable inferences in the opposing party’s favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). A fact is material if it is relevant

or necessary to the outcome of the suit. Id. at 248. A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for the nonmoving

party. Id.

      B.     Undisputed Material Facts

      While incarcerated at HSP, Plaintiff filed a civil rights complaint against HSP


                                           5
officials. Compl. 3; see Complaint, Booth v. Allen, No. 4:18-cv-69 (N.D. Ga. Apr.

10, 2018), ECF No. 2. Plaintiff was housed in protective custody at HSP for two

years. Pl.’s Dep. 20:12-17, 21:14-24, ECF No. 40-3. Plaintiff alleges he requested

protective custody at HSP because an officer “tricked [Plaintiff] into helping him

handcuff a door,” and, as a result, inmates threatened him. Id. at 20:20-21:18.

Plaintiff was transferred from HSP to BSP on June 14, 2018. Id. at 10:21-23,

21:19-21. Defendant Bobbitt is the Warden of BSP. Bobbitt Decl. ¶ 1. Defendant

Farley is employed at BSP by GDOC. Answer 3, ECF No. 26.

      Upon arrival at BSP, Plaintiff was placed in administrative segregation as a

“new arrival [and] pending bedspace.” Bobbitt Decl. Ex. 6, at 2, ECF No. 40-8.

Plaintiff requested protective custody. Id. at 23:09-23:12, 28:01-04; Bobbitt Decl.

¶ 7, ECF No. 40-4. Plaintiff avers he was entitled to protective custody at BSP

because he received protective custody at HSP, he “never signed off of protective

custody at [HSP],” and his situation had not changed at BSP. Pl.’s Dep. 28:20-

29:21; see also Bobbitt Decl. Ex. 6, at 1. Plaintiff was denied protective custody.

Pl.’s Dep. 23:12-15; Bobbitt Decl. ¶ 12. Instead, he was placed in a one-person

cell in administrative segregation. Pl.’s Dep. 23:16-18, 28:05-07, 31:22-24, 32:05-

22, 33:15-18; Bobbitt Decl. ¶¶ 7, 13. Plaintiff contends he wrote a statement

concerning the lawsuit he filed at HSP and his protective custody request and gave

the statement to Defendant Farley. Pl.’s Dep. 28:08-19, 37:23-38:16, 43:23-44:16.

      Plaintiff did not receive the benefits—access to a kiosk machine, phone

calls, monthly incentive meals, holiday food packages, and clothing packages—


                                        6
which were available to inmates in general population. Id. at 34:06-35:10. No

inmates in protective custody or administrative segregation at BSP receive these

privileges. Id. at 35:11-37:17. Plaintiff, however, alleges that eight “mental-health”

inmates are housed in one-person cells in his building but receive the same

benefits as inmates in general population. Id. at 41:04-43:08. Defendants Bobbitt

and Farley told Plaintiff he would receive these benefits if he agreed to return to

general population. Id. at 37:23-38:20; Pl.’s Resp. to Defs.’ SMF 5, ECF No. 43-

1. Plaintiff refused to return to general population. Pl.’s Dep. 38:21-39:05, 39:19-

40:19; Pl.’s Resp. to Defs.’ SMF 5; Bobbitt Decl. ¶ 13.

      On July 20, 2018, Plaintiff received a thirty-day segregation hearing. Bobbitt

Decl. Ex. 5, at 1, ECF No. 40-7.        Plaintiff was informed he was placed in

administrative segregation for “failure to follow instructions” because he “refused

housing.” Id. Plaintiff stated he wanted to be transferred back to HSP, but BSP

officials decided he would remain in administrative segregation. Id. On October

18, 2019, Plaintiff received a 120-day segregation hearing. Bobbitt Decl. Ex. 7, at

1, ECF No. 40-9. He stated he wanted protective custody, and BSP officials again

decided he would remain in administrative segregation.            Id.   Plaintiff was

transferred to GSP on April 25, 2019. Pl.’s Dep. 10:22-25.

      C.     Retaliation Standard

      “The First Amendment forbids prison officials from retaliating against

prisoners for exercising the right of free speech.” Farrow v. West, 320 F.3d 1235,

1248 (11th Cir. 2003) (citation omitted). A prison official violates an inmate’s First


                                          7
Amendment rights when the official retaliates against the inmate for filing lawsuits

or grievances. Wright v. Newsome, 795 F.2d 964, 968 (11th Cir. 1986) (per

curiam). To establish retaliation in violation of the First Amendment, an inmate

must prove three elements: “first, that his speech or act was constitutionally

protected; second, that the defendant’s retaliatory conduct adversely affected the

protected speech; and third, that there is a causal connection between the

retaliatory actions and the adverse effect on speech.” Bennett v. Hendrix, 423 F.3d

1247, 1250 (11th Cir. 2005) (citations omitted).

      The second element—retaliatory conduct—is an objective test, requiring a

plaintiff to show that “the defendant’s allegedly retaliatory conduct would likely

deter a person of ordinary firmness from the exercise of First Amendment rights.”

Id. at 1254. The third element—causal connection—is a subjective test which

“asks whether the defendants were subjectively motivated to discipline” because

the plaintiff engaged in protected speech. Smith v. Mosley, 532 F.3d 1270, 1278

(11th Cir. 2008) (citation omitted). Plaintiff may establish a causal connection

through “a sequence of events from which one could, without more, plausibly infer

a retaliatory motive.” Smith v. Fla. Dep’t of Corr., 375 F. App’x 905, 911 (11th Cir.

2010) (per curiam) (citing Cain v. Lane, 857 F.2d 1139, 1141-43 (7th Cir. 1988)).

An inmate’s conclusory allegations, taken alone, are insufficient to support a

retaliation claim. Spaulding v. Poitier, 548 F. App’x 587, 593 (11th Cir. 2013) (per

curiam) (holding that the district court properly granted defendants’ motion for

summary judgment where inmate plaintiff’s retaliation claim was “supported only


                                         8
by his conclusory assertions”) (citing Fullman v. Graddick, 739 F.2d 553, 557 (11th

Cir. 1984)).

       D.      Defendants’ Motion

       Defendants argue the undisputed material facts show they did not retaliate

against Plaintiff for writing a statement about his lawsuit he filed while incarcerated

at HSP or for requesting protective custody at BSP. 2 Br. in Supp. of Mot. for

Summ. J. 4-6. The Court agrees.

       The Court assumes, and Defendants do not contest, that Plaintiff satisfies

the first element of his retaliation claim because writing a statement related to a

lawsuit and requesting protective custody both constitute protected speech under

the First Amendment. See Wright, 795 F.2d at 968 (holding that inmate plaintiff

stated a claim for retaliation “by alleging that the actions were taken in retaliation

for filing lawsuits and administrative grievances”); Smith v. Villapando, 286 F.

App’x 682, 685 (11th Cir. 2008) (per curiam) (holding that district court erred in

dismissing retaliation claim where plaintiff alleged he was placed in disciplinary

confinement for a fabricated reason and in response for requesting protective

custody). The Court also assumes, without deciding, that Plaintiff satisfies the

second element of his retaliation claim because his placement in administrative

segregation and denial of benefits “would likely deter a person of ordinary firmness


2   Upon preliminary review, the Court dismissed Plaintiff’s claims that Defendants
retaliated against him for filing his lawsuit. R. & R. 8-9, ECF No. 7 (“Plaintiff has . . . failed
to plausibly allege that the Defendants conspired with [HSP] officials to retaliate against
Plaintiff for filing his lawsuit.”); Order 1-2, Jan. 7, 2019 (adopting report and
recommendation).

                                                9
from the exercise of First Amendment rights.”           Bennett, 423 F.3d at 1254.

Defendants argue Plaintiff fails to satisfy the third element of his retaliation claim

because his placement in administrative segregation and denial of benefits were

not causally connected to his written statement or request for protective custody.

Br. in Supp. of Mot. for Summ. J. 4-6; see Bennett, 423 F.3d at 1250 (requiring a

plaintiff to show, inter alia, “that there is a causal connection between the retaliatory

actions and the adverse effect on speech” to prove retaliation).

      First, Plaintiff argues Defendants retaliated against him by placing him in

administrative segregation because he wrote a statement concerning his lawsuit

and requested protective custody. Mot. for Opp’n to Defs.’ Summ. J. 2-4; Pl.’s

Resp. to Defs.’ Mot. for Summ. J. 2-5, 7-9, 11-12, ECF No. 43. He also states he

was never accused of a prison disciplinary infraction to justify placement in

administrative segregation. Pl.’s Resp. to Defs.’ Mot. for Summ. J. 2-3. Plaintiff

admits that Defendants never stated that they placed him in administrative

segregation or denied him benefits because he wrote his statement or requested

protective custody. Pl.’s Dep. 44:18-23. Further, the evidence shows that Plaintiff

was initially placed in administrative segregation upon his transfer to BSP on June

14, 2018, as a “new arrival [and] pending bedspace.” Bobbitt Decl. Ex. 6, at 2.

GDOC SOP 209.06 permits prison officials to house inmates in administrative

segregation “pending a transfer or . . . holdover status during transfer.” Bobbitt

Decl. Ex. 3, at 3, ECF No. 40-5. The next day, on June 15, 2018, prison officials

noted Plaintiff had requested protective custody and decided he should remain in


                                           10
segregation until they determined whether he qualified for protective custody.

Bobbitt Decl. Ex. 6, at 1. GDOC SOP 209.06 also permits officials to house

inmates in administrative segregation “pending classification.” Bobbitt Decl. Ex. 3,

at 3.

        GDOC SOP 209.06 requires an inmate requesting protective custody to “list

who the [inmate] thinks might hurt him/her, if known.” Id. at 3. Defendant Bobbitt

avers Plaintiff “was denied entry into Protective Custody because he could not

provide information or the name of anyone at the facility who would want to harm

him.” Bobbitt Decl. ¶ 12. While Plaintiff contends he was entitled to protective

custody until he “signed off” of it based on his previous assignment to that unit at

HSP, he cites no provision supporting that contention. Pl.’s Resp. to Defs.’ Mot.

for Summ. J. 6. When an inmate is denied protective custody, “the offender may

be returned to the general population.” Bobbitt Decl. Ex. 3, at 3. Plaintiff, however,

alleges Defendants sought to transfer him to general population because there,

they will conspire with other inmates to retaliate against him. Pl.’s Resp. to Defs.’

Mot. for Summ. J. 7. He admits he refused to return to general population because

he believed he was entitled to protective custody. Pl.’s Dep. 38:21-39:05, 39:19-

40:19; Pl.’s Resp. to Defs.’ SMF 5.

        After Plaintiff was denied protective custody, Defendant Bobbitt avers

Plaintiff “was allowed to remain in Administrative Segregation at [BSP] because he

refused to be returned to the general population.” Bobbitt Decl. ¶ 13. Plaintiff

admits he wanted to live in a one-person cell at BSP. Pl.’s Dep. 33:15-34:05.


                                         11
Plaintiff’s subsequent administrative segregation review hearings indicate he

remained in segregation for “failure to follow instructions (refused housing).”

Bobbitt Decl. Ex. 5, at 1; Bobbit Decl. Ex. 7, at 1. Therefore, contrary to Plaintiff’s

conclusory assertions, the evidence shows he remained in administrative

segregation for refusing to return to general population, and this was not causally

connected to his statement concerning his lawsuit or his request for protective

custody.

      Second, Plaintiff argues Defendants retaliated against him by denying him

benefits received by inmates housed in general population. Pl.’s Resp. to Defs.’

Mot. for Summ. J. 4-6, 12-13. Specifically, he claims he was entitled to monthly

incentive meals from Burger King and Taco Bell, special holiday meals and food

packages, the ability to use the kiosk machine at all times, and clothing packages.

Id. at 12; Pl.’s Dep. 34:11-23. He alleges that eight other inmates housed in one-

person cells in his building receive these same benefits as inmates in general

population. Id. at 41:04-43:08. Plaintiff contends the denial of these benefits was

causally connected to his written statement and request for protective custody.

Pl.’s Resp. to Defs.’ Mot. for Summ. J. 6, 13.

      Defendants argue Plaintiff did not receive these benefits because inmates

housed in administrative segregation are not entitled to the same benefits as those

housed in general population. Br. in Supp. of Mot. for Summ. J. 5. Plaintiff,

however, contends that he retained protective custody status from HSP and that

inmates in protective custody are entitled to these benefits. Pl.’s Resp. to Defs.’


                                          12
Mot. for Summ. J. 4-6. GDOC SOP 209.06 provides that inmates in protective

custody “should be allowed to participate in as many as possible of the programs

afforded the general population, providing such participation does not threaten

facility security.” Bobbitt Decl. Ex. 3, at 2. By contrast, inmates “in administrative

segregation because of behavioral problems should be provided with programs

conducive to their well-being.”       Id.   As stated above, Plaintiff was housed in

administrative segregation for behavioral problems because he failed to follow

instructions by refusing to return to general population when prison officials denied

his protective custody claim. Pl.’s Dep. 38:21-39:05, 39:19-40:19; Bobbitt Decl. ¶

13; Bobbitt Decl. Ex. 5, at 1; Bobbit Decl. Ex. 7, at 1. Additionally, to the extent he

alleges eight inmates in his building were treated differently and received the

benefits, Plaintiff admits they were housed there for “mental-health” reasons—not

for disciplinary issues. Pl.’s Dep. 41:04-43:08. Therefore, under GDOC SOP

209.06, he was not entitled to all of the programs offered to inmates housed in

general population. Bobbitt Decl. Ex. 3, at 2.

       Apart from his conclusory allegations, Plaintiff offers no evidence to show

that he was denied benefits as a form of retaliation rather than through an

application of this policy. 3     These allegations are insufficient to support his


3 Plaintiff also filed what he alleges to be handwritten transcriptions of prison grievances
and receipts thereof. See Compl. Ex. A, ECF No. 1-1; Compl. Ex. B, ECF No. 1-2; Pl.’s
Resp. to Defs.’ Mot. for Summ. J. Ex. 1, ECF No. 43-2; Pl.’s Resp. to Defs.’ Mot. for
Summ. J. Ex. 2, ECF No. 43-3; Pl.’s Resp. to Defs.’ Mot. for Summ. J. Ex. 3, ECF No. 43-
4. These documents simply restate the arguments and allegations raised in his
complaint, deposition, and response. See generally Compl.; Pl.’s Dep.; Pl.’s Resp. to
Defs.’ Mot. for Summ. J.

                                             13
retaliation claim. See Spaulding, 548 F. App’x at 593. Because Plaintiff fails to

show that that the alleged retaliatory conduct—placement in administrative

segregation and denial of benefits—was connected to his protected speech—

writing a statement about his lawsuit and requesting protective custody—

Defendants are entitled to summary judgement on his retaliation claim.

Defendants’ motion is granted. 4

                                     CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment (ECF

No. 40) is granted, Plaintiff’s claims advanced in his motion for opposition to

summary judgment (ECF No. 37) are dismissed, and Plaintiff’s motion requesting

ruling on his opposition to summary judgment (ECF No. 49) is denied as moot.

       SO ORDERED, this 27th day of January, 2020.

                                          S/ Marc T. Treadwell
                                          MARC T. TREADWELL, JUDGE
                                          UNITED STATES DISTRICT COURT




4 Plaintiff also filed a motion requesting ruling on his opposition to Defendants’ motion for
summary judgment (ECF No. 49). He restates his arguments opposing Defendants’
motion and attached more alleged handwritten transcripts of prison grievances and
GDOC policies. See Mot. for Ruling on Opp’n to Summ. J. 1-4, ECF No. 49; Exs. 1-3 in
Supp. of Mot. for Ruling on Opp’n to Summ. J., ECF Nos. 49-1, 49-2, 49-3. The Court
has considered Plaintiff’s arguments in granting Defendants’ motion for summary
judgment (ECF No. 40). Plaintiff’s motion is thus denied as moot.

                                             14
